Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note on 35 USC § 112
Claim 5 is not rejected under 112b or 112d for the hydroxyl functionality of at least 1.8. It is common in the art to refer to a “diol” or “polyol” wherein a majority of the compounds have two or more OH groups, and yet there are also substantial portions of monools so that the average functionality may be less than 2. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-5,7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al (US 20030092868 A1).
Morikawa discloses a polyurethane adhesive for making laminates [abstract] that can be used as a hot melt [0115] for the lamination of foil and paper [0112-0113]. The adhesive comprises a carboxyl group (i.e. protonated O=C-O-) containing polyol [0038] reacted with a polyisocyanate curing agent [0039]. The Example 11 includes Polyol E as the carboxyl containing polyol [Table 3] wherein Polyol E is a carboxyl group-containing diol obtained by adding epsilon-caprolactone to the methylol group of dimethylolpropionic acid to get a number-average molecular weight=500 [0155], i.e. a polyester polyol. So the polyol E has an equivalent weight of 500 and a carboxyl number of 112.2 mgKOH/g according to the equation (Acid number = 56.1 x 1000 / Equivalent Weight). The amount of polyol E in Example 11 is calculated to be 24.3wt% (100g of Polyol E / 411.4g of composition) and the isocyanate content based on Toluene Diisocyanate is 3.66wt % (15.0 g of NCO groups / 411.4g of composition). 
Regarding the new weight ratio of isocyanate component to polyol component, Example 13 includes a ratio of isocyanate to Polyol E of 5.51:1 and Example 11 for instance includes a ratio of 0.312:1 [Table 3], so the range of the ratio of weight of isocyanate to Polyol E implied by the Inventive Examples encompasses the claimed weight ratio. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding the %NCO content of claim 1, Morikawa discloses that the polyisocyanate compounds may include polyphenylene polymethylene polyisocyanate and various dimers and oligomers of the common diisocyanates like biurets isocyanurates and adducts with polyols [0100] that have the NCO% of the claims. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed polyurethane forming components would allow the ordinarily skilled artisan to readily envisage the claimed combination with an isocyanate having the claimed NCO%, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).



Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that Morikawa does not disclose the claimed weight ratio between isocyanate component and the polyol component. This argument is not convincing.  Example 13 includes a ratio of isocyanate to Polyol E of 5.51:1 and Example 11 for instance includes a ratio of 0.312:1 [Table 3], so the range of the ratio of weight of isocyanate to Polyol E implied by the Inventive Examples encompasses the claimed weight ratio. See amended rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766